Exhibit 10.2
 
 
                                        Form for LTPP


 
ITRON, INC.
RESTRICTED STOCK UNIT AWARD NOTICE
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 Itron, Inc. (the "Company") hereby grants to Participant a Restricted Stock
Unit Award (the "Award").  The Award is subject to all the terms and conditions
set forth in this Restricted Stock Unit Award Notice (the "Award Notice"), the
Restricted Stock Unit Award Agreement, the Itron, Inc. Amended and Restated 2000
Stock Incentive Plan (the "Plan") and the Itron, Inc. Long-Term Performance Plan
(the "LTPP"), which are incorporated into the Award Notice in their entirety.

 
Participant:                                    _____________________________
 

Grant Date:                                    ________ __, 200_
 
Vesting Commencement Date:                         ________ __, 200_
 
Number of Restricted Stock Units:                      __________
 
Vesting Schedule:    The Award will vest in full on the third anniversary of the
Grant Date.
 


Additional Terms/Acknowledgement:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, the Award Notice, the Restricted
Stock Unit Award Agreement, the LTPP and the Plan Summary for the
Plan.  Participant further acknowledges that as of the Grant Date, the Award
Notice, the Restricted Stock Unit Award Agreement, the LTPP and the Plan set
forth the entire understanding between Participant and the Company regarding the
Award and supersede all prior oral and written agreements on the subject.

 
 
ITRON, INC.
 
By:           ____________________________
Its:           ____________________________

 
 
 
PARTICIPANT
   
[Name]          ______________________
Taxpayer
ID:            ________________________                                                         
Address:              ______________________
             
________________________                                                       
 
 
Attachments:
1.  Restricted Stock Unit Award Agreement
2.  Plan Summary for the Amended and Restated 2000 Stock Incentive Plan
3.  Long-Term Performance Plan
 
 
 



 

 
 

 
1

--------------------------------------------------------------------------------

 

ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
RESTRICTED STOCK UNIT AWARD AGREEMENT

 
Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice"), this
Restricted Stock Unit Award Agreement (this "Agreement") and the Itron, Inc.
Long-Term Performance Plan, Itron, Inc. (the "Company") has granted you a
Restricted Stock Unit Award (the "Award") under its Amended and Restated 2000
Stock Incentive Plan (the "Plan") for the number of Restricted Stock Units
indicated in your Award Notice.  Capitalized terms not explicitly defined in
this Agreement but defined in the Plan shall have the same definitions as in the
Plan.
 

The details of the Award are as follows:

 
1.  Vesting

 
The Award will vest according to the vesting schedule set forth in the Award
Notice (the "Vesting Schedule"). One share of the Company's Common Stock will be
issuable for each Restricted Stock Unit that vests.  Restricted Stock Units that
have vested and are no longer subject to forfeiture according to the Vesting
Schedule are referred to herein as "Vested Units."  Restricted Stock Units that
have not vested and remain subject to forfeiture under the Vesting Schedule are
referred to herein as "Unvested Units."  The Unvested Units will vest (and to
the extent so vested cease to be Unvested Units remaining subject to forfeiture)
in accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the "Units").  Unless otherwise provided in
this Agreement, as soon as practicable after Unvested Units become Vested Units,
the Company will settle the Vested Units by issuing to you one share of the
Company's Common Stock for each Vested Unit.  The Award will terminate and the
Unvested Units will be subject to forfeiture upon your termination of employment
as set forth in Section 2.

 
2.  Termination of Employment; Corporate Transaction

 
2.1           Termination of Employment

 
Except as provided in Section 2.2 below, if your employment terminates during
the Units' vesting period for any reason other than Cause, the Unvested Units
will vest pro-rata, based on the number of full months of employment with the
Company during the vesting period (rounded to down to the nearest whole number);
provided, however, that your termination of employment must constitute a
"separation from service" under Section 409A of the Code and the regulations
thereunder ("Section 409A"); and, provided further, that the Units that become
Vested Units as a result of such pro-rata vesting will not be settled in shares
of Common Stock until the date that is six months after such separation from
service.  In the event that your termination of employment does not satisfy the
definition of "separation from service" under Section 409A, then Unvested Units
will still vest pro-rata, based on the number of full months of employment with
the Company during the vesting period (rounded to down to the nearest whole
number), but the Units that become Vested Units as a result of such pro-rata
vesting will not be settled in shares of Common Stock until the date they would
otherwise have vested (i.e., three years from the date of grant).  If your
employment terminates for Cause, any Unvested Units will be forfeited to the
Company.
2.2           Corporate Transaction
In the event of (a) a Corporate Transaction (other than a Related Party
Transaction) or (b) a Change in Control as defined in the Company's standard
change in control agreements in effect at that time, in either case, provided
that the transaction also constitutes a change in control event within the
meaning of Section 409A, any Unvested Units will accelerate in vesting and
become Vested Units immediately prior to such transaction.

 
3.  Securities Law Compliance

 
3.1           You represent and warrant that you (a) have been furnished with a
copy of the prospectus for the Plan and all information which you deem necessary
to evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
3.2           You hereby agree that you will in no event sell or distribute all
or any part of the shares of the Company's Common Stock that you receive
pursuant to settlement of this Award (the "Shares") unless (a) there is an
effective registration statement under the Securities Act of 1933, as amended
(the "Securities Act") and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the Securities
and Exchange Commission and has not represented to you that it will so register
the Shares.
3.3           You confirm that you have been advised, prior to your receipt of
the Shares, that neither the offering of the Shares nor any offering materials
have been reviewed by any administrator under the Securities Act or any other
applicable securities act (the "Acts") and that the Shares cannot be resold
unless they are registered under the Acts or unless an exemption from such
registration is available.
3.4           You hereby agree to indemnify the Company and hold it harmless
from and against any loss, claim or liability, including attorneys' fees or
legal expenses, incurred by the Company as a result of any breach by you of, or
any inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

2

--------------------------------------------------------------------------------


 
4.  Transfer Restrictions

 
Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 
5.  No Rights as Shareholder

 
You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 
6.  Independent Tax Advice

 
You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated.  These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company.  You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving the Units and receiving or disposing of the
Shares.  Prior to executing this Agreement, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.

 
7.  Book Entry Registration of Shares
The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.

 
8.  Withholding

 
8.1           You are ultimately responsible for all taxes owned in connection
with this Award (e.g., at vesting and/or upon receipt of the Shares), including
any domestic or foreign tax withholding obligation required by law, whether
national, federal, state or local, including FICA or any other social tax
obligation (the "Tax Withholding Obligation"), regardless of any action the
Company or any Related Corporations take with respect to any such Tax
Withholding Obligation that arises in connection with this Award.  The Company
may refuse to issue any Shares to you until you satisfy the Tax Withholding
Obligation.

 
8.2           Notwithstanding the foregoing, by accepting this agreement and in
order to satisfy your obligations set forth in this Section 8, you understand
and agree that you may be required to enter into a trading plan (which would
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act)
with a brokerage firm acceptable to the Company for such purpose (the "Agent"),
and to authorize the Agent to:
 
(a)  
sell on the open market at the then prevailing market price(s), on your behalf,
on or as soon as practicable after the vesting date for any Unvested Units, the
number of Shares (rounded up to the next whole number) issuable to you upon
settlement of Vested Units sufficient to generate proceeds to cover the
withholding taxes that you are required to pay pursuant to this Section 8 and
all applicable fees and commissions due to, or required to be collected by, the
Agent; and

 
(b)  
remit any remaining funds to you.

 
 
8.3           Notwithstanding the forgoing, to the maximum extent permitted by
law, the Company has the right to retain without notice from Shares issuable
under the Award or from salary or other amounts payable to you, Shares or cash
having a value sufficient to satisfy the Tax Withholding Obligation.
 
9.  General Provisions

 
9.1           Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
notice required or permitted to be delivered hereunder will be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address that such person has theretofore specified
by written notice delivered in accordance herewith.  You or the Company may
change, by written notice to the other, the address previously specified for
receiving notices.  Notices delivered to the Company should be addressed as
follows:

 
Company:                                Itron, Inc.
Attn:  General Counsel
2111 N. Molter Road
Liberty Lake, Washington 99019

3

--------------------------------------------------------------------------------


 
9.2           Assignment.  The Company may assign its rights under this
Agreement at any time, whether or not such rights are then exercisable, to any
person or entity selected by the Company's Board of Directors.
9.3           No Waiver.  No waiver of any provision of this Agreement will be
valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.
9.4           Undertaking.  You hereby agree to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.
9.5           Agreement Is Entire Contract.  This Agreement, the Award Notice,
the Plan and the LTPP constitute the entire contract between the parties hereto
with regard to the subject matter hereof and supersede all prior oral or written
agreements on the subject.  This Agreement is made pursuant to the provisions of
the Plan and the LTPP and will in all respects be construed in conformity with
the express terms and provisions of the Plan and the LTPP.
9.6           Successors and Assigns.  The provisions of this Agreement will
inure to the benefit of, and be binding on, the Company and its successors and
assigns and you and your legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.
9.7           No Employment or Service Contract.  Nothing in this Agreement will
affect in any manner whatsoever the right or power of the Company, or Related
Corporations, to terminate your employment or services on behalf of the Company,
for any reason, with or without Cause.
9.8           Section 409A Compliance.  Notwithstanding any provision in the
Plan or this Agreement to the contrary, the Plan Administrator may, at any time
and without your consent, modify the terms of the Award as it determines
appropriate to avoid the imposition of interest or penalties under Section 409A.
9.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.
9.10           Governing Law.  This Agreement will be construed and administered
in accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.
NOTE:  Sections 9.11 and 9.12 below are for awards to foreign employees
only.  These provisions, along with the rest of this agreement, should be
reviewed by local counsel for each country in which you are making grants.
9.11           Limitation on Rights; No Right to Future Grants; Extraordinary
Item of Compensation.  By entering into this Agreement and accepting the grant
of the Award evidenced hereby, you acknowledge that: (a) the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time; (b) the grant of the Award is a one-time benefit which does
not create any contractual or other right to receive future awards, or benefits
in lieu of awards; (c) all determinations with respect to any such future
awards, including, but not limited to, the times when awards will be granted,
the number of shares subject to each award, the price of the award, if any, the
time or times when each award will vest and/or become exercisable, will be at
the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e)  the value of the Award is an extraordinary item of compensation
which is outside the scope of your employment contract, if any; (f) the Award is
not part of normal or expected compensation for purposes of calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, and you will have no entitlement to compensation or damages as
a consequence of your forfeiture of any unvested portion of the Award as a
result of your termination of employment for any reason; (g) the vesting of the
Award ceases upon your termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement or otherwise
permitted by the Plan Administrator; (h) the future value of the Shares
underlying the Award is unknown and cannot be predicted with certainty; and (i)
in the event that you are not a direct employee of the Company, the grant of the
Award will not be interpreted to form an employment or other relationship with
the Company.
9.12           Employee Data Privacy.  By entering into this Agreement and
accepting the Award, you (a) explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of any of your
personal data that is necessary to facilitate the implementation, administration
and management of the Award and the Plan; (b) understand that the Company and
your employer may, for the purpose of implementing, administering and managing
the Plan, hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title
and details of all awards or entitlement to the Common Stock granted to you
under the Plan or otherwise ("Data"); (c) understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, including any broker with whom the Shares issued
upon vesting/settlement of the Award may be deposited, and that these recipients
may be located in your country or elsewhere, and that the recipient's country
may have different data privacy laws and protections than your country; (d)
waive any data privacy rights you may have with respect to the Data; and (e)
authorize the Company, its Related Corporations and its agents to store and
transmit such information in electronic form.


 
 

 
4

--------------------------------------------------------------------------------

 
